Citation Nr: 0919968	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-04 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral heel 
spurs.

4.  Entitlement to service connection for left leg disorder, 
to include the knee.

5.  Entitlement to service connection for head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied service connection for 
hearing loss, tinnitus, bilateral heel spurs, a head injury, 
and a left leg injury.  

The Veteran appeared and testified at a videoconference 
hearing before the undersigned in November 2004.  A copy of 
the transcript has been associated with the record.

The Veteran's claim was remanded by the Board for further 
development in August 2005.


FINDINGS OF FACT

1.  The Veteran's hearing loss disorder is attributable to 
service.

2.  Tinnitus is attributable to service.  

3.  Bilateral heel spurs did not have their onset in or are 
otherwise attributable to service. 

4.  A left leg disorder, to include the knee, was not 
manifest during service, was not manifest within one year of 
separation, and any current left leg or knee disorder is not 
attributable to service.

5.  The Veteran does not have a current diagnosis of a head 
injury, or residuals thereof.  


CONCLUSIONS OF LAW

1.  The Veteran's hearing loss disorder was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

3.  Bilateral heel spurs were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  A left leg disorder, to include the knee, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

5.  A head injury, to include any residuals thereof, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

In this case, the Veteran claimed that he suffers from 
hearing loss, tinnitus, bilateral heel spurs, a left leg 
condition (to include the left knee), and residuals of a head 
injury, and that these disorders are the result of his period 
of active service.  According to the Veteran's formal appeal, 
he developed hearing loss and tinnitus from artillery fire 
and proximity to an explosion, and sustained other injuries 
in Germany in 1956 during a vehicle collision, after which he 
was pinned under a Jeep.  See VA Form 9, January 27, 2004; VA 
examination report May 29, 2007.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  In 
addition, certain chronic diseases, such as sensorineural 
hearing loss and degenerative joint disease, may be presumed 
to have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with bilateral sensorineural hearing loss, 
bilateral tinnitus, bilateral heel spurs, and disorders of 
the left leg, to include degenerative changes to the left 
knee.  See VA outpatient reports, August 5, 1991; February 
14, 1995; January 22, 1997; June 12, 1998; March 9 and 20, 
1999; and June 14, 2002; VA examination report May 29, 2007.  
Thus, element (1) of Hickson has been satisfied for these 
issues, in that the Veteran has demonstrated that he has a 
current diagnosis for each.  As discussed below, the 
Veteran's medical record is silent for a current diagnosis of 
a head injury, or any residuals thereof.

Regarding in-service diagnoses, the Veteran's service 
treatment records are silent as to any complaints, diagnosis, 
or treatment for hearing loss, tinnitus, bilateral heel 
spurs, a left leg condition (to include the left knee), or a 
head injury.  On separation in July 1957, his examination was 
negative for each claimed disorder.  The examiner noted that 
the Veteran's ears, feet, lower extremities, and head were 
normal.  It was also noted that the Veteran's hearing was 
measured at 15 out of 15 following a whispered voice test.  
The Veteran checked "No" to arthritis, bone or joint 
deformity, or a "trick" or locked knee, and he did not 
report any auditory condition, to include hearing loss or 
tinnitus.  See VA Standard Forms 88 and 89, July 17, 1957.

As for the Veteran's claims for service connection for 
hearing loss and tinnitus, the Board notes that hearing loss 
disability is defined by regulation.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (2008).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley.

As noted, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the Veteran's separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

During his November 2004 Board hearing, the Veteran testified 
that his tinnitus began following an in-service explosion, 
but that he failed to notify the examiner on separation, as 
he felt that it was not important at the time.  As for his 
claim for entitlement to service connection for hearing loss, 
the Veteran testified that he was not provided ear protection 
during artillery school, and that he was exposed to in-
service acoustic trauma as a result.  See hearing transcript, 
pp. 7, 10.  

In October 2004, a VA outpatient report noted that the 
Veteran had a history of noise exposure in the military and 
in the private sector.  Tinnitus was noted, as well as mild 
sensorineural hearing loss, sloping to severe, bilaterally.  
Word recognition scores were 68% in the right ear, and 78% in 
the left.  An etiological opinion was not provided.  See VA 
outpatient treatment report, October 19, 2004.

In conjunction with his appeal, the Veteran was afforded a VA 
audiological examination for compensation purposes in April 
2006.  The examiner noted a review of the claims file.  
According to the medical report, the Veteran's military noise 
exposure consisted of exposure to artillery fire, and an 
explosion which, according to the Veteran, immediately 
affected his hearing on the right side.  He denied exposure 
to loud noise prior to or following service.  

At the time of the examination, testing revealed that the 
Veteran's bilateral hearing loss met the level of disability 
under 38 C.F.R. § 3.385.  Puretone air and bone conduction 
thresholds revealed mild to profound sensorineural hearing 
loss with speech recognition of 94 percent, bilaterally.  The 
examiner noted that the whispered voice test was neither 
frequency or ear specific, and therefore could not absolutely 
rule out hearing loss.  As such, the examiner stated that it 
was not possible to provide an opinion, other than one based 
upon speculation, concerning the relationship of the 
Veteran's hearing loss to in-service noise exposure.  See VA 
examination report, April 19, 2006.


In December 2006, the Veteran's private physician submitted a 
statement in which he stated that the Veteran suffered from 
bilateral, high-frequency, sensorineural hearing loss, with 
more profound hearing loss in the right ear.  The physician 
stated that the audiogram was consistent with acoustic 
trauma, and that, given the Veteran's history of a traumatic 
event in service affecting the right ear, as well as the 
onset of tinnitus at that point in time, part of the 
Veteran's hearing loss (as well as his onset of tinnitus) is 
more likely than not related to military noise exposure.  See 
private report, December 4, 2006.

In March 2007, the Veteran's private physician submitted 
another statement noting that the Veteran's speech 
recognition scores were 75% in the right ear and 90% in the 
left.  Once again, the physician opined that the Veteran's 
auditory disorders were the result of military service.  The 
physician submitted an additional statement in May 2007, in 
which he reiterated his prior opinion that the Veteran's 
hearing loss and tinnitus resulted from hearing trauma while 
he was in the military.  See private reports, March 27, 2007; 
May 14, 2007.

The Veteran was afforded an additional VA examination in May 
2007.  Again, bilateral sensorineural hearing loss was noted, 
as well as a long history of bilateral tinnitus.  Word 
recognition scores were 96%, bilaterally.  Following a review 
of the Veteran's claims file, the examiner noted that the 
Veteran's in-service treatment records were negative for 
hearing loss and/or tinnitus, and that the Veteran's hearing 
was normal on separation.  Ultimately, the examiner opined 
that it was less likely than not that the Veteran's current 
hearing loss and tinnitus were related to military service to 
or any in-service event, specifically less likely than not 
related to military noise exposure/acoustic trauma.  The 
examiner noted that current audiometric findings were also 
reviewed by the senior audiologist, and both examiners felt 
that a link to active duty would only be a remote 
possibility.

The examiner also addressed the Veteran's private 
audiological reports.  It was noted that, during private 
audiometric testing, the Veteran's audiometric thresholds 
were significantly worse than thresholds at the time of the 
May 2007 examination.  Speech recognition scores were 35 dB 
in each ear during private testing, where those same scores 
were 10 dB during the May 2007 examination.  Word recognition 
scores were 75% in the right ear, and 90% in the left, 
following private testing, and those values were 96%, 
bilaterally, in May 2007.  The examiner also noted that the 
private opinions did not note a review of the Veteran's 
service treatment records, rendering the opinion of the 
private audiologist speculative in nature.  See VA 
examination report, May 29, 2007.

Regarding the Veteran's claims for service connection for 
hearing loss and tinnitus, when faced with conflicting 
medical opinions, the Board must weigh the credibility and 
probative value of the each opinion, and in so doing, the 
Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account 
for evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, a VA examiner and a private physician have 
offered contrasting opinions regarding these issues on 
appeal.  As noted, a private audiologist has linked the 
Veteran's current hearing loss and tinnitus, at least 
partially, to the Veteran's period of active service.  While 
the examiner appears to have relied upon the Veteran's own 
history, as opposed to a review of the claims file, the Board 
notes that the Veteran is competent to attest to factual 
matters of which he had first-hand knowledge, such as an in-
service explosion, a decrease in hearing, or ringing in the 
ears.  It is further noted that the Board may not determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir., 
2006).  Moreover, the audiologist provided a rationale for 
his opinion, noting that testing revealed hearing loss 
indicative of acoustic trauma.  

The May 2007 VA examiner, following a review of the claims 
file, provided a contrasting opinion.  While the opinion was 
well-reasoned and supported by a rationale consistent with 
other evidence of record, in formulating an opinion the 
examiner relied upon the fact that the Veteran's service 
treatment records were negative for hearing loss, contrary to 
the holding in Hensley, and as codified at 38 C.F.R. § 
3.303(d).  Moreover, the examiner attempted to distinguish 
his opinion from that of the private physician by noting that 
the private examiner's opinion was not based upon a review of 
the Veteran's record, and rather solely upon a history as 
provided by the Veteran.  While the Veteran's accounts are 
not supported by a contemporaneous medical history, a medical 
opinion cannot be disregarded merely because the rationale 
was based on a history as provided by the Veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Finally, the 
examiner noted that the Veteran's speech recognition scores 
were significantly lower during private testing than 
demonstrated during the May 2007 examination.  While this is 
true, the Board notes that the lowest recorded speech 
recognition scores on record were recorded during VA 
outpatient treatment in October 2004.  Also noted at that 
time were asymmetrical audiometric results, with the greater 
degree of hearing loss in the right ear.  See VA treatment 
report, October 19, 2004.  This finding is consistent with 
the Veteran's reported history.

As such, the Board finds that the medical opinions of record 
are, at the least, in relative equipoise.  Both opinions were 
consistent with other evidence of record, and each included a 
rationale.  While the Board's review of the Veteran's service 
treatment records fails to show in-service diagnosis or 
treatment for hearing loss or tinnitus, the Veteran is 
competent to report symptoms, as well as events to which he 
had first-hand knowledge.  See Washington.  

Regarding the Veteran's claims for entitlement to service 
connection for a knee disorder and a bilateral foot disorder, 
the Veteran's service treatment records do not demonstrate 
chronic disorders, to include degenerative arthritis or heel 
spurs, during his period of active service.  There is also no 
evidence of complaints, treatment, or diagnosis of either 
disorder for many years post-service.  Further, while the 
Veteran's VA outpatient treatment record reflects continuing 
treatment for disorders of the left leg and knee, as well as 
the bilateral feet, no competent evidence has been submitted 
that relates either disorder to his active service.  

In March 1996, x-ray reports noted a large osteophyte at the 
superior and inferior aspect of the patella.  Degenerative 
changes were also diagnosed, as well as possible tendonitis.  
Patello-femoral joint space narrowing was also noted, in 
addition to supra- and pre-patella bursa effusion.  See VA 
outpatient reports, March 9 and 20, 1999.  The Board notes 
that the Veteran was involved in a motor vehicle accident in 
February 2002.  Thereafter, he reported stiffness in his left 
leg.  See VA outpatient report, June 14, 2002.  A November 
2004 VA report noted left knee pain worsening over the prior 
two weeks following a fall when the Veteran slipped on a 
rock.  He was diagnosed with a probable sprain at that time.  
See VA outpatient report, September 29, 2004.  Although 
treatment has been shown for various leg and knee disorders, 
none of these reports provided an etiological nexus between 
any current left leg disorder and the Veteran's period of 
active service.

As to the Veteran's bilateral heel spurs, VA outpatient 
reports contain numerous entries noting treatment and 
diagnosis of this disorder.  A VA treatment report from 
August 1991 noted a calcaneal spur in the left foot.  A 
January 1997 report noted bony spurs on the posterior and 
plantar surface of the calcaneum of the left foot.  The same 
disorder was noted in June 1998.  Bony segments were removed 
from the right heel in February 1995.  Following the 
aforementioned motor vehicle accident in February 2002, the 
Veteran reported in June 2002 that he had problems with his 
feet following the incident.  See VA outpatient reports, 
August 5, 1991; February 14, 1995; January 22, 1997; June 12, 
1998; and June 14, 2002.  While treatment for this disorder 
is well-documented, the Veteran's file is silent as to a 
medical link between bilateral heel spurs and his period of 
active service.

Regarding the Veteran's claim for entitlement to service 
connection for residuals of a head injury, the Veteran 
testified that he was knocked unconscious following a 1956 
in-service motor vehicle accident.  He stated that, following 
the accident, he had a headache but did not remember any 
specific treatment.  See hearing transcript, p. 31.  The 
Veteran's service treatment records, to include his 
separation examination, do not contain any diagnosis of a 
head injury, or residuals therefrom.  In fact, the Veteran's 
record does not contain a current diagnosis of any head 
injury whatsoever, past or current.  The Board notes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

As to the Veteran's assertions that these disorders are 
directly related to his period of active service, to include 
his testimony during the November 2004 Board hearing, the 
only evidence of record in support of the Veteran's claims 
for entitlement to service connection for a left leg 
disorder, bilateral heel spurs, or residuals of a head 
injury, are his own lay statements.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that lay evidence is one type of evidence that must be 
considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet.App. 465, 470 (1992)  (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury-to determine whether to grant service 
connection.  See Robinson v. Shinseki, 2008-7096 (Fed. Cir, 
March 3, 2009).  

Here, the Board does not find that the Veteran is competent 
to render diagnoses of in-service degenerative arthritis, 
heel spurs, or residuals of a head injury.  Regarding his leg 
and foot disorders, while the Veteran is competent to report 
symptoms including pain or a flare-up, the Veteran has not 
been shown to be competent to identify these disorders based 
solely on reported pain.  Further, while the Veteran 
testified that he has suffered from headaches since his 
period of active service (see hearing transcript, p. 31), 
which he is certainly competent to relate, the Veteran has 
not demonstrated the medical knowledge required to establish 
an etiological nexus between his onset of headaches and a 
reported motor vehicle accident.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Therefore, although the statements of the Veteran 
offered in support of his claims have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical 
nexus between these claimed disorders and the Veteran's 
period of service.

Although the Board has determined that the Veteran's lay 
statements are not competent, the Board further notes that 
his assertions regarding an in-service motor vehicle 
accident, and the resulting treatment of residual disorders, 
lacks credibility.  Not only has VA been unable to ascertain 
evidence of an in-service motor vehicle accident in which the 
Veteran claimed to have been pinned under a vehicle, knocked 
unconscious, and treated at a hospital in Germany, but the 
Veteran himself failed to report this event at the time of 
his separation examination.  When asked if he had ever been 
treated by clinics, physicians, healers, or other 
practitioners within the past five years, he noted only that 
he had an inflammatory condition of the right eye in 1954 
with subsequent impairment of vision.  He did not report a 
motor vehicle accident, or treatment thereof, at that time.  
See VA Standard Form 89, July 17, 1957.  Moreover, following 
a motor vehicle accident in February 2002, the Veteran 
reported that his leg and foot pain first started after that 
event.  When he reported his prior medical history, he noted 
a left ulnar head repair following a bicycle injury in 1994, 
as well as a bone spur removal on the right heel in 1992.  
See VA treatment report, June 14, 2002.  However, the Veteran 
did not note an in-service motor vehicle accident.  This 
report is not only contrary to the Veteran's testimony in 
which he claimed that his reported symptoms have been 
continuous since his period of active service, but also 
weighs against the Veteran's credibility to accurately report 
the alleged in-service incident.  When coupled with the lack 
of in-service medical evidence to corroborate the Veteran's 
claims, the Board is forced to determine that the Veteran's 
lay statements are of limited probative value.

As to the claims for service connection for a left leg 
disorder and a bilateral foot disorder, the Board attaches 
the most probative value to the negative service treatment 
records, and the lack of a diagnosis of disorders of the left 
leg or bilateral feet until many years post-service, which 
fail to establish a medical nexus between his currently-
diagnosed disorders and his period of active service.  While 
current diagnoses of bilateral foot disorders and a left 
leg/knee disorder are contained within the Veteran's record, 
none of these disorders have been medically linked to the 
Veteran's military service.  Finally, the Board notes that 
the Veteran's in-service and post-service treatment records 
are completely silent as to the diagnosis of a head injury, 
or residuals thereof.  

In sum, the competent evidence does not establish these 
disorders had their onset in service or within the applicable 
presumptive period, or are etiologically related to service.  
The record establishes that the first post-service evidence 
of any claimed disorder occurred more than three decades 
after separation, when the Veteran was diagnosed with a 
calcaneal spur.  This significant lapse of time is highly 
probative evidence against the Veteran's claims of a nexus 
between his current diagnoses and active military service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that a significant lapse in time between service and post- 
service medical treatment may be considered in the analysis 
of a service connection claim).  Moreover, the Veteran's 
record does not contain medical evidence to demonstrate that 
disorders of the bilateral feet, left leg, or left knee, are 
related to his period of service.  The Board further notes 
that the Veteran's claim for service connection for a left 
leg/knee disorder was originally filed in May 2002, three 
months following a documented motor vehicle accident, after 
which he specifically reported problems with his left leg.  
See VA outpatient report, June 14, 2002.  

Regarding the Veteran's claims for entitlement to service 
connection for a head injury, the Veteran's record is silent 
as to a current diagnosis for any head injury or residuals 
thereof.  Finally, although the Veteran has related an 
account of an in-service motor vehicle accident, the 
Veteran's record remains silent for any account of this 
accident, or for treatment thereof, following requests made 
by the AMC for additional service treatment and personnel 
records.

As to the Veteran's claim for service connection for hearing 
loss and tinnitus, the Board finds that the evidence in this 
case is evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Therefore, entitlement to service connection for hearing loss 
and tinnitus is granted.  As to the Veteran's other service 
connection claims, the preponderance is against the Veteran's 
claims, and they must be denied.




II.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and, (3) that the 
claimant is expected to provide.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Prior to the initial 
adjudication of his claims for service connection for hearing 
loss, tinnitus, and bilateral heel spurs, the RO informed the 
Veteran of the information necessary to substantiate his 
claims for service connection in May and October 2002.  At 
that time, he was informed of the evidence VA would seek on 
his behalf and the evidence he was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  While these letters did not 
inform him of the information necessary to establish an 
effective date or disability rating, an additional notice 
letter, issued in July 2006, informed the Veteran of the 
manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson.  

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  During the Veteran's Board hearing, he testified 
that he received medical treatment at VA Medical Centers in 
Houston, Texas; Little Rock, Arkansas; Poplar Bluff, 
Missouri; and St. Louis, Missouri.  While treatment records 
from Houston and Little Rock have been associated with the 
Veteran's claims file, negative responses were received from 
Poplar Bluff and St. Louis.  Further, following the August 
2005 Board remand, service personnel records were received 
from the National Personnel Records Center (NPRC).  While it 
appears that the Appeals Management Center attempted to 
obtain further information from the National Archives to 
corroborate the Veteran's account of in-service accidents, no 
such records have been located to date.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination in May 2007 to obtain an 
opinion as to whether he currently has tinnitus or bilateral 
hearing loss in accordance with 38 C.F.R. § 3.385, and, if 
so, whether any tinnitus or hearing loss was incurred during 
his period of active service.  The report is thorough and 
supported by the record.  The examination in this case is 
adequate upon which to base a decision.  

As to the Veteran's other claims, the Board has also 
considered whether a VA medical examination or opinion should 
be obtained prior to the adjudication of the Veteran's claims 
for service connection for a left leg/knee disorder, 
bilateral heel spurs, or residuals of a head injury.  See 38 
U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008).  In this 
case, the Board finds that a VA examination is not necessary 
to determine whether these disorders are related to his 
period of honorable service, as the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

However, as explained above, there is no competent medical 
evidence of an in-service diagnosis for any of these claimed 
disorders, nor any evidence of aggravation of a preexisting 
injury, and none is evident from the service treatment 
records.  Also significant is the fact that the Veteran's 
post-service treatment records do not provide a link to 
service for any currently-diagnosed disorder, and that the 
Veteran's record is silent for a current diagnosis for a head 
injury.  In light of these findings, the first, second, and 
third prongs of McLendon have not been met.  Moreover, the 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993); but see 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (emphasizing 
that the Board may not disregard a medical opinion solely on 
the rationale that the medical opinion is based on a history 
provided by the Veteran; rather, the Board must assess the 
Veteran's credibility in reporting the statements to the 
medical examiner).  A medical nexus opinion, under the 
circumstances presented in this case, is not warranted, as 
there is no competent evidence that these disorders are 
related to the Veteran's service.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).







ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral heel spurs is 
denied.

Entitlement to service connection for left leg disorder, to 
include the knee, is denied.

Entitlement to service connection for head injury is denied.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


